DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-7, 11-12 and 15-19 have been amended. Claims 3, 8-10 and 14 have been canceled. Claims 21-24 have been added. Claims 1-2, 4-7, 11-13 and 15-24 are pending. 

Response to Arguments
Initial matters: Page 8 of the remarks, last paragraph, last two lines, states: “However, if such additional fees are required, Examiner is encouraged to notify undersigned Counsel at Examiner’s earliest convenience.” - which is improper. The applicant is respectfully requested to consult the MPEP for proper wording, regarding fee payments. 

Summary of the applicant’s remarks:
Specification, as filed, at page 2, paragraph [0004]: 
[0004] Flexible Ethernet (FlexE) is described in the Optical Internetworking Forum (OIF) “Flex Ethernet 2.0 Implementation Agreement,” IA# OIF-FLEXE-02.0, Jun. 22, 2018, the contents of which are incorporated by reference. FlexE is considered a section layer for G.mtn. PTP over FlexE is now defined in the OIF-FLEXE-02.0. Also, PTP over FlexE is described in commonly-
Claim 1. (Currently Amended) An apparatus comprising: circuitry configured to detect a specific block in transmitted blocks, wherein each block of the transmitted blocks is encoded based on a line code, and to sample an output of a clock to determine a timestamp reference based on detection of the specific block that has an operational code (O-Code) denoting timing transfer, and circuitry configured to transmit timing information based on the timestamp reference.
He does not disclose or suggest the specific block that has an operational code (O-Code) denoting timing transfer. This allows timing to be switched along with the client paths, as part of the clients’ characteristic information. This is not possible in He based on Applicant’s description above from the Specification at [0004].
Response: 
MTN has also been historically called Flexible Ethernet FlexE switching. MTN is a layer 1 transport technology similar to Optical Transport Network
Specification, as filed, at page 4, paragraph [0018]: The present disclosure utilizes a 66b block from 64b/66b encoding (or another sized block in a different line code) specifically for the time reference point. In an embodiment, the 66b block is an existing Operations, Administration, and Maintenance (OAM) block with an Operational code (O-code) defined specifically for timing transfer or an already defined O-code. For example, the 66b block for timing can be referred to as an MTN Synchronization Message Channel (MSMC), which is similar to an OTN Synchronization Message Channel (OSMC) and Ethernet Synchronization Message Channel (ESMC).

The previous 35 U.S.C. 112(b) section stated:
Claims 3, 4 and 14-15 recite, “O-code”, which is not defined in the claim or the disclosure, and is indefinite. For the purpose of comparison with prior art, --code-- is utilized.
The previous claim mapping stated:
Claim 4. He teaches the apparatus of claim 1, and the specific block is a control block that is used for Operations, Administration, and Maintenance OAM and has an O-code ([0078] Client timeslot mapping of the entire FlexE and various management operations are completed by using an overhead multiframe. For example, that a receiving apparatus restores a precision time protocol PTP packet from a data block is completed based on the overhead multiframe. [0141] The physical medium attachment PMA performs operations such as timeslot mapping and asynchronous processing, reads the timestamp, and records an offset, bit-offset, caused in a processing process) ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks) (Examiner note: also see the indefiniteness rejection, above).

	As seen above, the primary reference, He, utilizes the same technique, as in the disclosed invention, and hence, the claimed invention.

Claim Objections
Claim 1 line 5, Claim 12 line 7, and Claim 19 line 5 are objected to because of the following:  “(O Code)” needs to be changed to (O-Code), for consistency with the specification and the previous version of the claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-7, 11-13 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5, Claim 12 line 7, and Claim 19 line 5: recite, “operational code (O-Code)”, which is not defined in the claim or the disclosure, and is indefinite. For the purpose of comparison with prior art, --code-- is utilized.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 11-13 and 15-24 are rejected under 35 U.S.C. 102“(a)(1)” and “(a)(2)” as being anticipated by He (US 20200244383 A1) continuation of PCT/CN2017/106151.

Claim 1. He teaches an apparatus comprising: circuitry configured to detect a specific block in transmitted blocks ([0008] first data block is a data block including a start-of-frame delimiter SFD of the first clock synchronization packet in the plurality of data blocks), wherein each block management operations are completed by using an overhead multiframe. For example, that a receiving apparatus restores a precision time protocol PTP packet from a data block is completed based on the overhead multiframe. [0141] The physical medium attachment PMA performs operations such as timeslot mapping and asynchronous processing, reads the timestamp, and records an offset, bit-offset, caused in a processing process) ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks) (Examiner note: also see the indefiniteness rejection, above)); and circuitry configured to transmit timing information based on the timestamp reference ([0094] When the first data block arrives at the SerDes, the SerDes sends a signal to a real time clock RTC, and the RTC 

Claim 2. He teaches the apparatus of claim 1, and the specific block is a control block ([0097] sending apparatus indicates, by using the indication information, the data block used for timestamp sampling, so that the sending apparatus can identify the appointed data block from a plurality of data blocks arriving at the MDI. [0099] data block corresponding to the SFD is used as a sampling data block for the sending timestamp). 

Claim 4. He teaches the apparatus of claim 1, and the specific block is a control block that is used for Operations, Administration, and Maintenance OAM ([0078] Client timeslot mapping of the entire FlexE and various management operations are completed by using an overhead multiframe. For example, that a receiving apparatus restores a PTP packet from a data block is completed based on the overhead multiframe. [0141] The PMA performs operations such as timeslot mapping and asynchronous processing, reads the timestamp, and records an offset, bit-offset, caused in a processing process) ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks). 

Claim 5. He teaches the apparatus of claim 1, and the circuitry configured to transmit the timing information utilizing a Precision Time Protocol PTP message ([0105] PTP engine of a MAC module generates a PTP packet, and transmits the PTP packet to a sending unit of the MAC module. After receiving the PTP packet, the sending unit of the MAC module assembles a MAC frame, and marks an SFD location and a timestamp category of the PTP packet). 

Claim 6. He teaches the apparatus of claim 1, and the circuitry configured to transmit the timing information utilizing a Precision Time Protocol PTP message sent via a packet taking a plurality of blocks ([0113] PTP engine of the MAC module writes the timestamp into a follow-up packet and sends the follow-up packet. The timestamp carried in the follow-up packet is a sending timestamp of a last PTP packet obtained after precise measurement). 

Claim 7. He teaches the apparatus of claim 1, and the circuitry configured to transmit the timing information utilizing a plurality of subsequent specific blocks ([0113] PTP engine of the MAC module writes the timestamp into a follow-up packet and sends the follow-up packet. The timestamp carried in the follow-up packet is a sending timestamp of a last PTP packet obtained after precise measurement). 

Claim 11. He teaches the apparatus of claim 1, and the transmitted blocks utilize a Metro Transport Networking MTN ([0003] Flexible Ethernet FlexE is Ethernet developed based on conventional Ethernet. The FlexE defines a variable rate interface between a router and an 

Claim 12. He teaches a node comprising: a clock ([0164] clock synchronization); and a circuit configured to detect a specific block in transmitted blocks ([0008] first data block is a data block including a start-of-frame delimiter SFD of the first clock synchronization packet in the plurality of data blocks), wherein each block in the transmitted blocks is encoded based on a line code ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks), and sample an output of the clock to determine a timestamp reference based on detection of the specific block ([0088] sending apparatus generates indication information and a plurality of data blocks, where the plurality of data blocks are obtained by encoding a first clock synchronization packet, the indication information is used to indicate a first data block, and the first data block is a data block used for timestamp sampling in the plurality of data blocks) that has an operational code O-Code denoting timing transfer (([0078] Client timeslot mapping of the entire FlexE and various management operations are completed by using an overhead multiframe. For example, that a receiving apparatus restores a precision time protocol PTP packet from a data block is completed based on the overhead multiframe. [0141] The physical medium attachment PMA performs operations such as timeslot mapping and asynchronous processing, reads the timestamp, and records an offset, bit-offset, caused in a processing process) ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks) (Examiner note: also see the indefiniteness rejection, above)), and cause transmission of timing information based on the timestamp reference ([0094] When the first data block arrives at the SerDes, the SerDes sends a signal to a real time clock RTC, and the RTC performs timestamp sampling, that is, the RTC records the moment at which the first data block arrives at the MDI. [0095] RTC transmits the timestamp to the MAC module, and the MAC module generates the second clock synchronization packet carrying the timestamp and sends the second clock synchronization packet. Figure 9). 

Claim 13. He teaches the node of claim 12, and the specific block is a control block ([0097] sending apparatus indicates, by using the indication information, the data block used for timestamp sampling, so that the sending apparatus can identify the appointed data block from a plurality of data blocks arriving at the MDI. [0099] data block corresponding to the SFD is used as a sampling data block for the sending timestamp). 

Claim 15. He teaches the node of claim 12, and the specific block is a control block that is used for Operations, Administration, and Maintenance OAM ([0078] Client timeslot mapping of the management operations are completed by using an overhead multiframe. For example, that a receiving apparatus restores a PTP packet from a data block is completed based on the overhead multiframe. [0141] The PMA performs operations such as timeslot mapping and asynchronous processing, reads the timestamp, and records an offset, bit-offset, caused in a processing process) ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks). 

Claim 16. He teaches the node of claim 12, and the circuit is further configured to transmit the timing information utilizing a Precision Time Protocol PTP message ([0105] PTP engine of a MAC module generates a PTP packet, and transmits the PTP packet to a sending unit of the MAC module. After receiving the PTP packet, the sending unit of the MAC module assembles a MAC frame, and marks an SFD location and a timestamp category of the PTP packet). 

Claim 17. He teaches the node of claim 12, and the circuit is further configured to transmit the timing information utilizing a Precision Time Protocol PTP message sent via a packet taking a plurality of blocks ([0113] PTP engine of the MAC module writes the timestamp into a follow-up packet and sends the follow-up packet. The timestamp carried in the follow-up packet is a sending timestamp of a last PTP packet obtained after precise measurement). 



Claim 19. He teaches a method comprising: detecting a specific block in transmitted blocks ([0008] first data block is a data block including a start-of-frame delimiter SFD of the first clock synchronization packet in the plurality of data blocks), wherein each block in the transmitted blocks is encoded based on a line code ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks), and sampling an output of a clock to determine a timestamp reference based on detection of the specific block ([0088] sending apparatus generates indication information and a plurality of data blocks, where the plurality of data blocks are obtained by encoding a first clock synchronization packet, the indication information is used to indicate a first data block, and the first data block is a data block used for timestamp sampling in the plurality of data blocks) that has an operational code O-Code denoting timing transfer (([0078] Client timeslot mapping of the entire FlexE and various management operations are completed by using an overhead multiframe. For example, that a receiving apparatus restores a precision time protocol PTP packet from a data block is completed based on the overhead multiframe. [0141] operations such as timeslot mapping and asynchronous processing, reads the timestamp, and records an offset, bit-offset, caused in a processing process) ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks) (Examiner note: also see the indefiniteness rejection, above)); and transmitting timing information based on the timestamp reference ([0094] When the first data block arrives at the SerDes, the SerDes sends a signal to a real time clock RTC, and the RTC performs timestamp sampling, that is, the RTC records the moment at which the first data block arrives at the MDI. [0095] RTC transmits the timestamp to the MAC module, and the MAC module generates the second clock synchronization packet carrying the timestamp and sends the second clock synchronization packet. Figure 9). 

Claim 20. He teaches the method of claim 19, and the specific block is a control block ([0097] sending apparatus indicates, by using the indication information, the data block used for timestamp sampling, so that the sending apparatus can identify the appointed data block from a plurality of data blocks arriving at the MDI. [0099] data block corresponding to the SFD is used as a sampling data block for the sending timestamp).

Claim 21. He teaches the method of claim 19, and the transmitted blocks utilize Metro Transport Networking MTN ([0003] Flexible Ethernet FlexE is Ethernet developed based on 

Claim 22. He teaches the method of claim 19, and the specific block is a control block that is used for Operations, Administration, and Maintenance OAM ([0078] Client timeslot mapping of the entire FlexE and various management operations are completed by using an overhead multiframe. For example, that a receiving apparatus restores a PTP packet from a data block is completed based on the overhead multiframe. [0141] The PMA performs operations such as timeslot mapping and asynchronous processing, reads the timestamp, and records an offset, bit-offset, caused in a processing process) ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks).

Claim 23. He teaches the method of claim 19, and transmitting the timing information utilizing a Precision Time Protocol PTP message ([0105] PTP engine of a MAC module generates a PTP packet, and transmits the PTP packet to a sending unit of the MAC module. After receiving the 

Claim 24. He teaches the method of claim 19, and transmitting the timing information utilizing a Precision Time Protocol PTP message sent via a packet taking a plurality of blocks ([0113] PTP engine of the MAC module writes the timestamp into a follow-up packet and sends the follow-up packet. The timestamp carried in the follow-up packet is a sending timestamp of a last PTP packet obtained after precise measurement).

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure and claims:

GAREAU (US 20170093757 A1)
Figures 18 and 22.
[0030] time transfer systems and methods over Flexible Ethernet are described. The required information for the transfer of precise time between two nodes or network elements are a time reference point, or significant instant, to which timing information can be related, the timing information itself, and a measure of the delay it takes to transfer the timing information between the nodes or network elements. The time transfer systems and methods use the FlexE shim/group for time transfer and PTP messages instead of relying on the FlexE client and convention IEEE 1588 packet techniques. The time transfer systems and methods can use FlexE 
[0057] The anchor position FlexE overhead is encoded as an ordered set (control block type 0x4B). A different "O" code (Operational Code) is selected (i.e. 0x5) which is different from that for the sequence ordered set used by Ethernet or the signal ordered set used by Fibre channel. The information to be transmitted in the FlexE overhead is encoded into the bytes D1, D2, and D3 of the overhead set block is shown in FIG. 9.

Schulz (US 20100034191 A1)
Abstract: In a network node synchronization, a first timestamp (TSA) is captured at a first network node system (A) just prior to transmitting a data packet (DP) to a second network node system (B) and incorporated in said data packet (DP). Upon receiving a control block of data (SFD) comprised in the data packet (DP), the second network node system (B) captures a second timestamp (TSB). The delay between capturing the first timestamp (TSA) and the second timestamp (TSB) comprises a number of deterministic delays and a propagation time (PT). Eliminating the deterministic delays, only a small synchronization error due to the propagation time (PT) remains. As the propagation time (PT) may be very small, the synchronization may be very accurate. The synchronization may be performed using any data packet (DP). 


[0007] Ethernet has not been widely implemented in networks carrying time division multiplexed (TDM) data. Ethernet does not provide a sufficient Quality of Service (QoS) to meet the stringent jitter and data loss requirements for voice traffic in the public switched telephone network (PSTN) and other TDM networks. TDM traffic is carried by highly synchronized networks, such as synchronous optical networks (SONET) and synchronous digital hierarchy (SDH) networks. Various Ethernet enhancements, such as circuit emulation, provider backbone transport, and pseudowires, have been proposed to address the jitter and data loss issues, but fail to couple the flexibility of Ethernet with the high QoS requirements of TDM networks. A need exists for an improved Ethernet protocol that is flexible, and supports the QoS requirements of TDM networks.
[0030] inclusion of clock synchronization data in the Ethernet packets. IEEE 1588 specifies that timestamps are added to packets to communicate a timestamp between nodes in the network. IEEE 1588 specifies that a follow-up timestamp be communicated to a downstream node to indicate the precise time when the initial timestamp was communicated.
Abstract: initiating a synchronization window, and promoting the transmission of a frame comprising a control symbol, the control symbol delineates a beginning of the frame, and the control symbol is offset from the beginning of the synchronization window. An upstream node in communication with a downstream node, the upstream node transmits a data stream comprising a plurality of frames to the downstream node, the data stream is organized into a plurality of synchronization windows, and the frames float within the synchronization windows. Transmitting an Ethernet data stream comprising an Ethernet control symbol, the Ethernet 

Yang (US 9300421 B2)
Methods and systems are provided for determining a timestamp value using a communication system for an integrated circuit or for a programmable logic device. In some embodiments, the communication system may include transmitter circuitry that may include a forward error correction (FEC) layer and a medium access control (MAC) layer. In some embodiments the transmitter circuitry may be IEEE 10G-BASE KR transmitter circuitry. In some embodiments the message includes the timestamp value as a part of a Precision Time Protocol message. In some embodiments, the FEC layer may be coupled to the MAC layer by a feedback link. In some embodiments, the FEC layer may be coupled to the MAC layer by both a feedback link and a data link. A message may be sent to a FEC layer (e.g., on the data link) using a MAC layer. A feedback signal may be asserted, using the FEC layer, on a feedback link when the message arrives at the FEC layer. 
In some embodiments, the MAC layer may determine the timestamp value associated with the message based on the asserted feedback signal. In some embodiments, the message may include a preamble of an Ethernet frame. In some embodiments, the feedback signal may be generated by a signal checking block within the FEC layer.
Various serial data communication protocols employ a few more bits than the minimum number needed to actually represent the data being communicated. Such extra bits may be used for controlling the maximum run length in a clock data recovery (CDR) system. The extra 
Figure 6C.

Jost (US 8971352 B2)
The Precision Time Protocol (PTP) is designed to synchronize clocks across packet based networks. PTP allows for synchronization of distributed clocks to sub-microsecond accuracy. PTP relies on a measurement of the communication path delay between a source and a receiver. Preferably, the precise moments of transmitting and receiving a message are measured for a message transaction. Messages including the current time information may then be adjusted to account for the determined path delay. The path delay measurement may be determined based on the timing of a sync message and a delay request. The average path delay of the two messages gives the one way delay, if for example the path delay is symmetric in both directions. 
FIG. 6 is a flow diagram illustrating a process for providing high accuracy timing information in a communication device.
For an Ethernet transmission device, a Physical Coding Sublayer (PCS) receives information from a Media Access Controller (MAC) or Reconciliation Sublayer (RS) of a data link 

Gareau (US 20190173856 A1)
[0061] The anchor position FlexE overhead is encoded as an ordered set (control block type 0x4B). A different "O" code (Operational Code) is selected (i.e. 0x5) which is different from that for the sequence ordered set used by Ethernet or the signal ordered set used by Fibre channel. The information to be transmitted in the FlexE overhead is encoded into the bytes D1, D2, and D3 of the overhead set block is shown in FIG. 9. 
Description of Disclosure - DETX (142):
   [0140] Referring to FIG. 19, in an embodiment, a flowchart illustrates a process 200 for Physical Coding Sublayer (PCS) encryption implemented by a first network element communicatively coupled to a second network element. The process 200 includes utilizing an encryption messaging channel to establish an authenticated session and exchanging one or more encryption keys with a second network element (step 202); encrypting a signal, based on the one or more encryption keys (step 204); and transmitting the encrypted signal to the 

Gareau (US 20180375800 A1)
ABSTRACT: Time transfer systems and methods in Flexible Ethernet (FlexE) include, in a node supporting Flexible Ethernet (FlexE), communicating a FlexE group with an adjacent node via a FlexE shim; providing a synchronization message channel to the adjacent node via overhead of the FlexE shim for the FlexE group; and exchanging synchronization messages via the synchronization message channel with the adjacent node. The synchronization messages can be Precision Time Protocol (PTP) messages. A timestamp point for a synchronization message can be a start of a FlexE frame or multi-frame boundary. 
   [0062] The anchor position FlexE overhead is encoded as an ordered set (control block type 0x4B). A different "O" code (Operational Code) is selected (i.e. 0x5) which is different from that 

Applicant's amendment necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465